DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of
the invention specified in the claims. Therefore, the increasing wall thickness moving away from the slot edges, as claimed in claims 12,26 (214,216 in figure 15 or figure 31), must be shown or
the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office
action to avoid abandonment of the application. Any amended replacement drawing sheet should
include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is
being amended. The figure or figure number of an amended drawing should not be labeled as
“amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the
replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for consistency. Additional
replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing
sheet submitted after the filing date of an application must be labeled in the top margin as either
“Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by
the examiner, the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,035,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims listed above in the application are simply an obvious variation of the claims in the patent.  For instance, as broadly claimed, with respect to 13 of the application note claim 3 of the patent claims “..a first wall thickness in a central area between opposing ends…”.  The ordinary skilled worker in the art would recognize that (as broadly claimed) this ‘first wall thickness’ could be claimed as a ‘first uniform wall thickness’ simply as an obvious variation that does not effect the scope of the claim.
With regard to claim 19 to have claimed the wall edges of the slot are chamfered would have been obvious simply to reduce any sharp edges for safety reasons.
Also with regard to claim 20 the skilled worker in the art would recognize that the claimed spring element could be made from (i.e. claimed) a polypropylene/polyethylene composite material since these materials are notoriously well known in the art for making spring elements in a wide variety of applications.  See claim 14 of the ‘429 patent.
Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14,15 of U.S. Patent No. 11,035,429 in view of Sakamoto etal.. 
Regarding claim 23 lacking in claim 14 of the ‘429 patent is specifically claiming the spring has a hyperboloid shape.
Sakamoto indicates in the several figures that a vibration damping spring 2 can have a variety of shapes, with figures 1 and 22 showing a ‘hyperboloid’ shape, as broadly claimed.
It would have been obvious to have claimed that the spring in patent ‘429 can take on a hyperboloid shape since minor changes in shape of a spring are not patentably significant absent a showing of criticality in the specification.
With regard to claim 27 to have claimed the wall edges of the slot are chamfered would have been obvious simply to reduce any sharp edges for safety reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14,22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peycke 1,169,863.
Regarding claim 12 Peycke shows in at least figures 15,17 and 12,13:
A tubular spring element 65 or 66 or 54 for a compression spring assembly,
comprising:
a cylindrical shape ;a wall thickness; a first end; a second end; a single longitudinal slot (not labeled but readily apparent) extending from the first end to the second end; and wherein the slot allows (i.e. capable of allowing) the tubular spring element to expand radially upon application of an axial force to at least one end of the tubular spring element. 
Regarding claims 13,14,22 as readily apparent from the figures above these limitations are met.  See the explanation on page 2 col 2 lines 85-90.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peycke 1,169,863 in view of Maltais et al. 3,580,619.
Regarding claim 19 Peycke lacks providing a chamfer on the edges of the spring walls on the split spring element(s) 65 or 66 or 54.
The reference to Maltais ‘619 shows a cylinder K having chamfers at 14 to promote easier insertion of the spring L.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have provided chamfers on the wall edges of the split spring elements 54 or 65 or 66 in Peycke for smoother insertion of the wedge elements 58,59 during compression of the spring device.  This may reduce noise and or wear of the device.
Claims 20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peycke
1,169,863 in view of Aspengren t al. 7,338,034 or Carlstedt et al. U.S. 20100059470.
Regarding claims 20,21 lacking in Peycke however is a specific description that the slotted tubular spring element is formed from a tensile polymer material.
The references to Aspengren et al. (see element 50) or to Carlstedt (see also element 50) both
teach a rail car spring arrangement and state that the spring arrangements may be made of
thermoplastics/polymeric material (HYTREL)-- that may be made to work.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the spring arrangement of Peycke in figures 14-18 at 54,65,66 to
include a polymeric material simply for such well known engineering reasons as weight reduction
and/or corrosion/rust prevention or to upgrade the spring with newer materials over antiquated ones.
Claim(s) 23-25,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peycke 1,169,863 in view of Sakamoto 5,487,534.
Regarding claim 23 Peycke is relied upon as explained above.
Lacking in Peycke is a specific showing of the hyperboloid shape of the spring sleeves 54 or 65 or 66.
Sakamoto shows a spring element 2 that can have varying shapes.  Note the hyperboloid shape of the spring element in figures 1,22.
Nevertheless absent a showing of criticality in the specification for the specific hyperboloid
shape simply changing the shape of the spring element 61-66 to a hyperboloid would have been obvious since minor changes in shape to devices that perform the same function are not considered to be of patentable significance. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 24,25,30 these limitations are met.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peycke 1,169,863 in view of Sakamoto 5,487,534 and further in view of Maltais ‘619.
Regarding claim 19 Peycke, as modified, lacks providing a chamfer on the edges of the spring walls on the split spring element(s) 65 or 66 or 54.
The reference to Maltais ‘619 shows a cylinder K having chamfers at 14 to promote easier insertion of the spring L.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have provided chamfers on the wall edges of the split spring elements 54 or 65 or 66 in Peycke for smoother insertion of the wedge elements 58,59 during compression of the spring device.  This may reduce noise and or wear of the device.
10.	Claims 28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peycke
1,169,863 in view of Sakamoto and further in view of Aspengren t al. 7,338,034 or Carlstedt et al. U.S. 20100059470.
Regarding claims 28,29 lacking in Peycke however is a specific description that the slotted tubular spring element is formed from a tensile polymer material.
The references to Aspengren et al. (see element 50) or to Carlstedt (see also element 50) both
teach a rail car spring arrangement and state that the spring arrangements may be made of
thermoplastics/polymeric material (HYTREL)-- that may be made to work.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the spring arrangement of Peycke in figures 14-18 at 54,65,66 to
include a polymeric material simply for such well known engineering reasons as weight reduction
and/or corrosion/rust prevention or to upgrade the spring with newer materials over antiquated ones.
Allowable Subject Matter
Claims 15-18,26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657